Citation Nr: 0010369	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-17 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date for a 70 percent 
evaluation for service-connected bipolar disorder, prior to 
May 14, 1997

2.  Entitlement to an effective date for the grant of total 
disability rating based on individual unemployability (TDIU), 
prior to May 14, 1997.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel



INTRODUCTION

The veteran served on active military duty from January 1979 
to January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO) which increased evaluation of the 
veteran's service-connected bipolar disorder to 70 percent 
and granted TDIU benefits to the veteran, with an effective 
date for each of May 14, 1997.  The veteran filed a notice of 
disagreement in July 1998, which stated that he disagreed 
with the effective date set forth in the April 1998 decision.  
He did not specifically limit his disagreement to the 
effective date of TDIU benefits, and the Board therefore 
construes his appeal as pertaining to the effective date of 
both the increased rating for bipolar disorder and the TDIU 
benefits.  Moreover, as discussed below, the Board finds that 
the effective date of TDIU benefits is contingent upon the 
effective date of the increased rating for bipolar disorder.


REMAND

The veteran's original claim for an increased evaluation for 
service-connected bipolar disorder was filed in February 
1991.  The disorder was at that time evaluated as 50 percent 
disabling.  The claim for increase was denied in a March 1991 
rating decision.  The veteran appealed to the Board.  The 
claim was remanded in October 1992 for further development, 
including a new examination.  In January 1995, an increased 
evaluation was denied by the RO, and the claim was then 
returned to the Board for further adjudication.  In an April 
1995 submission, the veteran's representative raised the 
issue of evaluation for TDIU benefits.  The increased 
evaluation and TDIU issues were determined to be inextricably 
intertwined in a July 1995 Board opinion, and the claims were 
remanded for further adjudication.  On remand, the TDIU claim 
and increased rating claim were denied by the RO, and they 
came before the Board again in 1997.  In a February 1997 
opinion, the Board again remanded the claims for further 
development, including a new examination and application of 
the criteria for rating mental disorders which were revised 
effective November 7, 1996.  (The RO had only applied the 
former rating criteria.)  During the period in which the 
claims were before the RO, the veteran also submitted 
additional medical evidence.  In an April 1998 RO decision, 
the evaluation of service-connected bipolar disorder was 
increased to 70 percent and the claim for TDIU benefits was 
granted.  The effective date for both the increase to 70 
percent and the assignment of TDIU benefits was established 
as May 14, 1997, corresponding to the date on which the 
veteran was admitted for psychiatric hospitalization.  The 
veteran then filed his notice of disagreement with this 
effective date, contending that he has been disabled and 
unable to work since 1991.

Essentially, the veteran contends that he has been unable to 
engage in substantially gainful employment since the original 
filing of his claim for increased evaluation of bipolar 
disorder in 1991.  According to the veteran, although he did 
work part-time from 1991 until early 1997 for a newspaper, 
the employment constituted marginal employment.  The 
veteran's job involved operating machinery that inserted 
flyers into the Sunday newspaper.  He worked a varying number 
of hours per week, but never on a full time basis.  According 
to the veteran, he earned less than $5,000 or $6,000 per 
year.  The veteran has stated in numerous written submissions 
that he was passed over for more challenging and financially 
rewarding positions many times by his employer due to his 
inability to adequately perform in those other positions.

The claims file is replete with psychiatric evaluations which 
characterize the veteran as unemployable due to his bipolar 
disorder.  His bipolar disorder has been described as severe 
in many psychiatric evaluations.  A VA examination dated in 
February 1990 states that the veteran is "competent but 
unemployable because he cannot tolerate stress."  A February 
1991 letter from the veteran's private psychiatrist, Albert 
K. Chen, M.D., describes the veteran's overall functioning 
capacity at that time as marginal.  In October 1992, Dr. Chen 
described the veteran as cranky, depressed, agitated, hyper 
and excitable, without the ability to maintain any effective 
relationship with others or ability to concentrate on the 
job.  According to Dr. Chen, over the previous ten years, the 
veteran had had more than two dozen odd jobs.  A September 
1995 letter from Dr. Chen states that the veteran has 
impairment in his industrial capacity to maintain gainful 
employment and that his employability is marginal.  The 
veteran was at that time assessed to have a Global Assessment 
of Functioning (GAF) score of 50, indicating serious symptoms 
or impairment in social or occupational functioning.  
Diagnostic and Statistical Manual of Mental Disorders 47 (4th 
ed. 1994) (hereinafter DSM-IV).  It appears that the veteran 
has been maintained on medication for many years, which 
controlled his mood swings to a degree.  However, he 
continued over the years to experience difficulty in 
controlling his impulses, and to experience manic and 
depressive symptoms. 

The claims file also contains records from the Social 
Security Administration (SSA) showing that the veteran filed 
claims for disability benefits in August 1990 and June 1996, 
which were both denied.  His claim for disability benefits 
filed in January 1997 was granted in July 1997.

TDIU benefits, or a total disability rating for compensation 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more . . . Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  38 C.F.R. § 4.16.  

The veteran's only compensable service-connected disorder is 
bipolar disorder, previously evaluated as 50 percent 
disabling.  He is also service-connected for epididymitis; 
however, this has been evaluated as noncompensable since 
1983, and it does not appear that the veteran contends that a 
compensable evaluation is warranted.  Thus, in this case, as 
the veteran is claiming an effective date of February 1991, 
he must show that he was entitled to at least a 60 percent 
evaluation for his service-connected bipolar disorder at that 
time, and also that he was unemployable at that time.  The 
Board notes, in this regard that during the pendency of the 
claim for increased evaluation, the criteria governing 
evaluation of mental disorders were amended, effective 
November 7, 1996.  See 61 Fed. Reg. 52695-52702 (1996) 
(presently codified at 38 C.F.R. §§ 4.125- 4.130 (1999) 
(hereinafter referred to as "current" regulations).  The 
Court has held that "where the law or regulation changes 
after a claim has been filed or reopened but before the ... 
judicial appeal process has been concluded, the version most 
favorable to appellant should and ... will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  However, for the period of time prior to the 
effective date of new regulations, the veteran's 
symptomatology may be evaluated only pursuant to the (former) 
regulations then in effect.  See Rhodan v. West, 12 Vet. App. 
55 (1998).

In its August 1998 statement of the case (SOC), the RO 
considered only the issue of an earlier effective date for 
the entitlement to TDIU benefits.  It did not consider the 
issue of an earlier effective date for the assignment of a 70 
percent evaluation for bipolar disorder.  As the effective 
date for TDIU benefits partially hinges on the effective date 
for the increased evaluation (and partially on the date on 
which the veteran became unemployable), the issue of an 
earlier effective date for the grant of increased evaluation 
for bipolar disorder is inextricably intertwined with the 
TDIU issue.  See Hoyer v. Derwinski, 1 Vet. App. 180 (1991); 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Moreover, as 
noted above, in his Notice of Disagreement received by the RO 
in July 1998, the veteran disagreed with the entire April 
1998 RO decision, to include the effective date assigned for 
the 70 percent rating.  As the RO has not issued an SOC with 
respect to the issue of the effective date of the veteran's 
70 percent evaluation for bipolar disorder, the issue must be 
remanded for consideration by the agency of original 
jurisdiction.  The RO should apply former criteria for rating 
mental disorders for the period between February 1991 and 
November 6, 1996, and the more favorable of former and 
current rating criteria for the period beginning November 7, 
1996 until May 13, 1997 (the day before the current effective 
date).

The second prong of entitlement to an earlier effective date 
for TDIU benefits for the veteran is a showing by the veteran 
that he was unable to engage in substantially gainful 
activity during the claimed earlier time.  The claims file 
does not contain sufficient information to make a 
determination as to whether the veteran was unemployable as 
of February 1991, as claimed by the veteran.  There is some 
evidence in the record, particularly statements from the 
veteran's private psychiatrist, indicating that the veteran 
was unemployable.  However, the veteran has stated he held 
part-time employment until January 1997.  Additional 
information regarding the veteran's income from his newspaper 
position is necessary to determine whether that part-time 
employment was marginal.  As previously noted, marginal 
employment is defined less than the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  38 C.F.R. § 4.16.

In light of the foregoing, this claim is REMANDED for the 
following further development:

1.  The veteran should be asked to 
provide copies of his tax returns for the 
years 1991 through 1997.  He should 
further be asked to provide the name and 
address of the newspaper for which he was 
employed, and the name of his immediate 
supervisor at that newspaper.

2.  After obtaining the above 
information, the RO should request that 
the veteran's former employer provide 
information regarding the content of the 
veteran's job; any positions which the 
veteran applied for and reasons why he 
was denied those positions; the veteran's 
hours of work from the period of January 
1991 until his termination in January 
1997; the veteran's salary or hourly wage 
during that period; and copies of any 
written evaluations of the veteran's work 
performance or written reprimands.

3.  After completion of the above, the RO 
should readjudicate the issue of an 
earlier effective date for the 70 percent 
evaluation for bipolar disorder.  The RO 
should consider the claim under both 
former and current  criteria for rating 
mental disorders, from the period 
beginning with November 7, 1996, and 
apply the more favorable criteria.  For 
the period prior to November 7, 1996, 
only the former criteria should be 
considered.  The RO should also 
readjudicate the veteran's claim for an 
earlier effective date for TDIU benefits.  
In reaching its decision with respect to 
the TDIU claim, the RO should address the 
questions of at what time the veteran 
became unable to secure or follow a 
substantially gainful occupation, and 
whether the veteran's employment during 
the period of 1991 to 1997 constituted 
marginal employment.  If either decision 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of the 
case, and should be provided an 
appropriate period of time in which to 
respond thereto.  The claim should then 
be returned to the Board for further 
appellate review.



The purpose of this REMAND is to obtain additional 
information and afford the veteran his procedural rights, and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



